Citation Nr: 0522840	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for impingement 
syndrome of the right shoulder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to November 
1957.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO denied a rating in excess of 10 percent for 
impingement syndrome of the right shoulder.  The veteran 
filed a notice of disagreement (NOD) in June 2000 and the RO 
issued a statement of the case (SOC) later in that same 
month.  The veteran filed a substantive appeal in July 2000.

In December 2002, the Board determined that additional 
evidentiary development was still warranted in this case, and 
undertook such development, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  However, the provision of 38 C.F.R. § 19.9 
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, was later held to be 
invalid.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 
2003).  

Hence, in July 2003, the Board remanded this matter to the RO 
for consideration of the claim in light of the additional 
evidence received.  After consideration of the newly received 
evidence, the RO continued its denial of an increased rating 
for impingement syndrome of the right shoulder (as reflected 
in a May 2005 supplemental SOC (SSOC)), and returned this 
matter to the Board.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is right-hand dominant.

3.  The veteran's impingement syndrome of the right shoulder 
is manifested by the veteran's subjective complaints of 
weakness with some pain; there is objective evidence of 
slight limitation of motion, with pain only at extremes, and 
findings of significant weakness and fatigability that result 
in approximately 30 percent of additional functional loss 
after repetitive use.


CONCLUSION OF LAW

Resolving any reasonable doubt in the veteran's favor, the 
criteria for a rating of 20 percent for impingement syndrome 
of the right shoulder are met.  38 U.S.C.A. §§ 1155, 
5103,5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 
5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the July 2000 SOC, the March 2002 and May 2005 SSOCs, 
and the June 2001, December 2003, and June 2004 letters, the 
veteran and his representative have been notified of the laws 
and regulations governing the claim, the evidence that has 
been considered in connection with this appeal, and the bases 
for the denial of the claim.  The RO notified the veteran of 
the applicable rating criteria, and of the need for evidence 
of current medical treatment (of a worsening of his service-
connected disability).  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  
 
The Board also finds that the RO's June 2001, December 2003, 
and June 2004 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
RO's letters also invited the veteran to send evidence in his 
possession to support his claim.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As noted above, the RO issued the July 2000 SOC and March 
2002 and May 2005 SSOCs explaining what was needed to 
substantiate the veteran's claim and the veteran was 
thereafter afforded the opportunity to respond.  The RO 
issued to the veteran the June 2001, December 2003, and June 
2004 letters, notifying him of the VCAA duties to notify and 
assist, setting forth the criteria for an increased rating, 
and soliciting information and evidence from the veteran.  
After the RO's notice letters, the veteran was afforded an 
opportunity to respond.  Neither in response to those 
letters, nor at any other point during the appeal, has the 
veteran (or his representative) identified sources of 
pertinent medical evaluation and/or treatment other than 
those from whom records have been obtained or submitted.  

In this regard, the Board also points out that there is no 
indication that any additional action is needed to comply 
with the duty to assist the veteran.  As indicated below, the 
RO has either obtained or received from the veteran copies of 
his VA Medical Center (VAMC) treatment records and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, the reports of which are 
of record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing pertinent 
evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II. Background

In an August 1997 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
impingement syndrome of the right shoulder.  In December 
1999, the veteran filed the claim for increase that is the 
basis of the current appeal.    

VAMC records, dated from December 1998 to January 2000, 
include a physical therapy consultation note dated in July 
1999.  The veteran then reported right shoulder weakness and 
difficulty lifting his arm easily for shaving activities.  He 
rated his pain as 7-8/10, which increased with motion.  On 
examination, the right shoulder demonstrated full flexion and 
abduction.  Strength with flexion was 3+/5 and abduction was 
4-/5.  Progress notes dated in October 1999 indicate that 
right shoulder strength had improved in all tested motions.  
The range of motion was still within normal limits, but with 
pain at the end of the motion.  Specifically, right shoulder 
flexion strength was 4+/5 and abduction was 4/5.  Examination 
of the right shoulder the following month revealed near 
normal range of motion with flexion above 120 degrees and 
complaints of pain with abduction above 90 degrees.  In 
January 2000, he reported ongoing right shoulder pain.  An 
examination revealed a loss of 10-15 degrees of full 
abduction, but he had good strength in the right shoulder.

A May 2000 VA examination report reflects the veteran's 
report that he had decreased pain since his February 2000 
right shoulder surgery, but he still had diminished strength 
of his rotator cuff.  Examination of his right shoulder 
revealed abduction to 110 degrees and forward flexion to 150 
degrees.  Abduction strength was 4/5.  He did not have a 
cross arm abduction test due to significant AC joint pain.

A VAMC occupational therapy consultation note, dated in May 
2000, indicates the veteran reported right shoulder weakness, 
and pain at a level of 5/10.  He reported that activities and 
sleeping on his right side increased the pain.  He denied 
numbness/tingling except for tingling in fingers that he 
thought was due to diabetic neuropathy.  Examination of the 
right shoulder revealed active range of motion for abduction 
and flexion were within normal limits; however, he 
demonstrated difficulty initiating shoulder motion, and he 
required active assistance during early right shoulder 
elevation.  There was also tenderness to palpation over the 
anterior glenohumeral region.  In September 2000, he was 
described as having mild symptomatology with his shoulder and 
difficulty with overhead activities.  A physical examination 
revealed that he was able to actively raise his arm above his 
head in the scapular as well as forward planes.  In April 
2001, the veteran complained of right shoulder pain that had 
been ongoing for several weeks.

A June 2001 VA examination report indicates that the veteran 
reported that the range of motion of his right shoulder had 
significantly improved since his February 2000 surgery, but 
that he had limited strength in that extremity particularly 
with overhead activities.  He reported that he could not put 
tools in his hand or go overhead.  Examination of the right 
shoulder revealed abduction to 160 degrees and forward 
elevation.  The shoulder was nontender to palpation.  He did 
have a weak deltoid, 4+/5 as well as a weak supraspinatus 
4/5.

A February 2002 VA examination report reflects the veteran's 
report of numbness in his upper extremities that caused him 
problems doing any overhead activities such as changing a 
light bulb or getting soup out of a cupboard.  Examination of 
the right shoulder revealed flexion and abduction to 150 
degrees.  There was no AC tenderness and motor strength in 
all the motor groups of the upper extremity was 5/5 without 
limitations of deficits.

Statements from a co-worker and a friend, dated in July 2004, 
indicate the veteran has been losing his ability to reach up 
and down.  The co-worker reported that the veteran had not 
been able to help much working with plumbing, windows, and 
doors and was limited to retrieving things.  His friend, who 
has lived with him for 21 years, indicated that he had 
difficulty lifting a gallon or less of milk.  She also 
indicated that his pain was so severe that it kept him awake 
at night.  

A March 2005 VA examination report includes the examiner's 
notation that the veteran is right-hand dominant.  The 
physician documented the veteran's medical history and his 
complaints of shoulder weakness.  The veteran then denied 
numbness, stiffness, swelling, heat, redness, and instability 
or locking.  He indicated that he had pain in the posterior 
aspect of his shoulder, but the physician indicated that it 
was not a significant part of the veteran's complaints.  He 
reported easy fatigability with repetitive use and denied 
flare-ups.  He continued to report difficulty in shaving due 
to shoulder weakness.  Examination of the right shoulder 
revealed slightly diminished deltoid bulk when compared to 
the left side.  Range  of motion of the shoulder was full, 
abduction and flexion to 170 degrees.  The veteran had 
significant weakness that measured 3+/5.  The range of motion 
of the right shoulder was further limited by about 30 degrees 
in abduction and forward flexion due to fatigue after 
repetitive use.  

The March 2005 VA examiner also noted that there were no 
neurological findings on examination with the exception of 
weakness, which he considered a muscular problem, rather than 
one secondary to any nerve problem.  The examiner's findings 
included no evidence of ankylosis of the scapulohumeral 
articulation, flail shoulder or nonunion of humerus, or 
malunion of the humerus.  The physician indicated that the 
veteran's right shoulder certainly exhibited weakened 
movement as well as excess fatigability that was believed to 
be due to a massive rotator cuff tear, which could accompany 
impingement syndrome.  The examiner opined that pain did not 
seem to be a primary component of the veteran's problem.  The 
surgical scar on his shoulder was well-healed and extended 
approximately 8 cm over the anterior aspect of the shoulder.  
The scar was not painful or tender and there was no evidence 
of ulceration or limitation of function caused by the scar.  
The scar was not unstable, did not appear to be adherent to 
any underlying tissue, and did not appear to cause limitation 
of motion.

III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The history of the disability is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


The veteran's service-connected impingement syndrome of the 
right shoulder has been rated as 10 percent disabling under 
Diagnostic Code 5201-5203, which is indicative of impairment 
of the clavicle or scapula rated on the basis of limitation 
of motion.  See 38 C.F.R. §§ 4.20 and 4.27.  

Disabilities of the shoulder are rated under Diagnostic Codes 
5200 through 5203.  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  In the instant case, the veteran is right-handed; 
hence, his right shoulder is considered the major upper 
extremity.

Under Diagnostic Code 5201, pursuant to which limitation of 
motion of the arm (primarily, abduction) is evaluated, for 
the major extremity, the ratings authorized by this 
diagnostic code are 20 percent for motion limited to the 
shoulder level, 30 percent for  motion limited to midway 
between the side of the body and shoulder level, and 40 
percent for  motion from the side limited to 25 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.

The standard range of abduction is 0 to 180 degrees.  Full 
range of motion from the side is to 180 degrees, and motion 
from the side to shoulder level is to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2004).

The medical evidence in this case demonstrates that the 
primary characteristics of the right shoulder disability are 
weakness and fatigability. Although pain has been noted, the 
March 2005 clearly noted that pain was not considered a 
significant factor in the veteran's disability.  Objectively, 
pain has only occurred at the extreme of motion testing.  In 
the more recent examinations of June 2001, February 2002, and 
March 2005, right shoulder abduction ranged from 150 to 170 
degrees.  This reflects no more than slightly limited motion.  
However, the physician that conducted the March 2005 
examination indicated that the veteran had significant 
weakness in the right shoulder, and noted that there was 
evidence of fatigability with a reduction in abduction by an 
additional 30 degrees after repetitive use.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In this case, the Board observes that medical examinations 
since the veteran filed his 1999 claim for increase have 
reflected no more than slight limitation of motion-to an 
extent not compensable under Diagnostic Code 5201-and the 
examiner conducting the veteran's most recent, March 2005 
examination described the veteran's motion as full (or, 
within normal limits).  However, the veteran subjectively 
complains of weakness, and the record includes medical 
findings of significant weakness and fatigability that a 
physician has opined results in approximately 30 percent of 
additional functional loss with repetitive use.  Considering 
the  medical findings, the veteran's complaints, lay 
statements submitted in his behalf (that support the 
veteran's claims of limited shoulder motion due to weakness), 
and the governing legal authority (to include the provisions 
of 38 C.F.R. §§ 4.40 and 4.45), and affording the veteran the 
benefit of the doubt, the Board finds that the veteran's 
right shoulder disability more nearly approximates the 
criteria for the 20 percent rating under Diagnostic Code 
5201-that is, disability comparable to range of motion 
limited to the shoulder level.   

That stated, the Board also points out that, in the absence 
of more significant objective findings, the Board is unable 
to conclude that the veteran's weakness and fatigability 
result in functional loss comparable to motion limited to 
midway between the shoulder level and the side, or to any 
greater extent, so as to warrant assignment of at least the 
next higher, 30 percent, rating under Diagnostic Code 5201.  
It follows that the criteria for the maximum, 40 percent 
rating under that diagnostic code likewise are not met.  
Also, the medical evidence-particularly, the report of the 
most recent, March 2005 VA examination-reflects that 
evaluation of the disability in question under any 
alternative or additional provision(s) of VA's rating 
schedule is not warranted.

Under these circumstances, the Board concludes that a 20 
percent, but no higher, rating for service-connected 
impingement syndrome of the right shoulder is warranted.  




ORDER

A 20 percent rating for impingement syndrome of the right 
shoulder is granted, subject to the legal authority governing 
the payment of monetary benefits. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


